DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/10/2020 and 10/19/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gysling et al. (US 20040226386 A1) in view of Gao et al. (US 20190301279 A1).Regarding claim 1:Gysling teaches (e.g. FIGS. 1-3 and 6) an apparatus for measuring a parameter of a fluid flow passing within a pipe, the pipe having an outer radial surface and a circumference, the apparatus comprising:
a sensing device having a sensor array (18-21), the sensor array including at least one first strain sensor (18) disposed at a first axial position, and at least one second strain sensor (19) disposed at a second axial position, which said first axial position and said second axial position are spaced apart from one another (seen in, e.g., FIG. 1), and the at least one first strain sensor (18) and at least one second strain sensor (19) are both configured to produce signals representative of pressure variations (P1, P2 - [0047]) of the fluid flow (12) passing within the pipe (14); and
a processing unit (e.g. FIG. 1 - 24) configured to receive the signals (P1, P2) from the at least one first strain sensor (18) and the at least one second strain sensor (19) sensing device, and measure the fluid flow parameter (e.g. for FIG. 1 it would be “Flow Rate”) based on the signalsGysling fails to teach:
the strain sensors are macro fiber composite (MFC) strain sensors
wherein each first MFC sensor and each second MFC sensor has a first sensitivity along a first axis and a second sensitivity along a second axis, which second axis is orthogonal to the first axis, and the second sensitivity is substantially less than the first sensitivity; and 
wherein the sensing device is configured for attachment to the pipe outer radial surface so that the at least one first MFC strain sensor and the at least one second MFC strain sensor each have their respective first axis substantially aligned with the circumference of the pipeGao teaches:
the strain sensors are macro fiber composite (MFC) strain sensors ([0014], [0019], [0023], FIGS. 5A-5B, [0026])
wherein each first MFC sensor and each second MFC sensor has a first sensitivity along a first axis and a second sensitivity along a second axis, which second axis is orthogonal to the first axis, and the second sensitivity is substantially less than the first sensitivity ([0014], [0019], [0023], FIGS. 5A-5B, [0026] - note the unidirectionally aligned and parallel piezoelectric fiber structure)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the strain/pressure sensors of Gao instead of the strain/pressure sensors of Gysling to increase accuracy by selectively sensing strain/pressure associated with OD growth (e.g. Gysling - [0128]; Gao - FIG. 2B, FIG. 3, [0021]-[0022], [0027]-[0028]). Additionally/alternatively, the sensors of Gysling and the sensors of Gao are art-recognized equivalents for the purpose of sensing pressure/strain in a pipe/conduit. 
     The claim limitation of “wherein the sensing device is configured for attachment to the pipe outer radial surface so that the at least one first MFC strain sensor and the at least one second MFC strain sensor each have their respective first axis substantially aligned with the circumference of the pipe” is taught by Gao and/or met by the combination of Gysling and Gao as follows. Gao explicitly teaches that the piezoelectric fibers are uniaxially aligned and parallel. Gao further teaches that the orientation of the fibers relative to the pipe/conduit are chosen based on the desired direction of strain sensing (Gao - FIG. 2B, FIG. 3, [0021]-[0022], [0027]-[0028]). Thus, Gao teaches a species in which the fibers extend in the circumferential direction. Further, Gysling explicitly teaches that all (strain) signals except those associated with OD growth should be negated ([0128]). A growth in OD is most strongly noticed by increase in circumference (i.e. 1 unit of OD increase results in pi units of circumference increase). Thus one of ordinary skill in the art, when using the piezoelectric fiber sensors of Gao instead of the sensors of Gysling, would orient the piezoelectric fibers such that they extend in the circumferential direction.
Regarding claim 2:Gysling and Gao teach all the limitations of claim 1, as mentioned above.Gysling also teaches:
wherein the sensing device includes a strap unit (418a) disposed radially outside of the array of sensors ([0107], [0109], FIG. 23)
Regarding claim 3:Gysling and Gao teach all the limitations of claim 2, as mentioned above.Gysling also teaches:
wherein the sensing device includes an adhesive operable to attach the at least one first MFC strain sensor and the at least one second MFC strain sensor to a surface of the strap unit ([0064], [0157] - The examiner notes that the limitation of “MFC” is met upon combination with Gao, as set forth in the claim 1 rejection above)
Regarding claim 4:Gysling and Gao teach all the limitations of claim 3, as mentioned above.Gysling also teaches:
wherein the strap unit is configured to clamp the sensing device to the pipe outer radial surface ([0107], [0109], FIG. 23)
Regarding claim 5:Gysling and Gao teach all the limitations of claim 1, as mentioned above.Gysling also teaches:
wherein the sensing device includes an adhesive operable to attach the at least one first MFC strain sensor and the at least one second MFC strain sensor to the pipe outer radial surface ([0112], [0157], [0165] - The examiner notes that the limitation of “MFC” is met upon combination with Gao, as set forth in the claim 1 rejection above)
Regarding claim 6:Gysling and Gao teach all the limitations of claim 5, as mentioned above.Gysling also teaches:
wherein the sensing device is configured for attachment to the pipe outer radial surface so that the at least one first MFC strain sensor and the at least one second MFC strain sensor are subjected to compressive strain ([0107], [0109], [0157], [0165], FIG. 23)
     The hose claim(s) (or other attachment devices) of Gysling (which are radially outside of the sensors in the embodiment cited) exert compressive strain. The examiner notes that [0157] and [0165] of Gysling explicitly recites that “[f]or any of the embodiments described herein, the pressure sensors, including electrical strain gages, optical fibers and/or gratings among others as described herein, may be attached to the pipe by adhesive, glue, epoxy, tape or other suitable attachment means” (emphasis added). Thus Gysling teaches an embodiment in which both an outer hose clamp and an adhesive between the sensors and pipe are used. The examiner also notes that the limitation of “MFC” is met upon combination with Gao, as set forth in the claim 1 rejection above).
Regarding claim 16:Gysling teaches (e.g. FIGS. 1-3 and 6) an apparatus for measuring a parameter of a fluid flow passing within a pipe, the pipe having an outer radial surface and a circumference, the apparatus comprising:
a sensing device having a sensor array (18-21), the sensor array including at least one first strain sensor (18) disposed at a first axial position, and at least one second strain sensor (19) disposed at a second axial position, which said first axial position and said second axial position are spaced apart from one another (seen in, e.g., FIG. 1), and the at least one first strain sensor (18) and at least one second strain sensor (19) are both configured to produce signals representative of pressure variations (P1, P2 - [0047]) of the fluid flow (12) passing within the pipe (14); and 
a processing unit (e.g. FIG. 1 - 24) configured to receive the signals (P1, P2) from the at least one first strain sensor and the at least one second strain sensor sensing device, and measure the fluid flow parameter (e.g. for FIG. 1 it would be “Flow Rate”) based on the signalsGysling fails to teach:
the strain sensors are macro fiber composite (MFC) strain sensorsGao teaches:
the strain sensors are macro fiber composite (MFC) strain sensors ([0014], [0019], [0023], FIGS. 5A-5B, [0026])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the strain/pressure sensors of Gao instead of the strain/pressure sensors of Gysling to increase accuracy by selectively sensing strain/pressure associated with OD growth (e.g. Gysling - [0128]; Gao - FIG. 2B, FIG. 3, [0021]-[0022], [0027]-[0028]). Additionally/alternatively, the sensors of Gysling and the sensors of Gao are art-recognized equivalents for the purpose of sensing pressure/strain in a pipe/conduit.
Regarding claim 17:Gysling and Gao teach all the limitations of claim 16, as mentioned above.Gysling also teaches:
wherein the sensing device is configured for attachment to the pipe outer radial surface so that the at least one first MFC strain sensor and the at least one second MFC strain sensor are subjected to compressive strain ([0107], [0109], [0157], [0165], FIG. 23)
     The hose claim(s) (or other attachment devices) of Gysling (which are radially outside of the sensors in the embodiment cited) exert compressive strain. The examiner also notes that the limitation of “MFC” is met upon combination with Gao, as set forth in the claim 16 rejection above).

Claims 7-15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gysling et al. (US 20040226386 A1) in view of Gao et al. (US 20190301279 A1) and further in view of Youcef-Toumi et al. (US 20190346335 A1).Regarding claim 7:Gysling and Gao teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Gao teaches:
wherein the sensing device has a laminate body (e.g. FIG 3, [0024]) that includes a stack of layers including a sensor layer (FIG. 3 - 310) that includes the sensor array, and the laminate body has a neutral axis (inherent)As combined in the claim 1 rejection above, Gao appears to, but fails to explicitly, teach:
wherein the sensing device is configured for attachment to the pipe outer radial surface so that the sensor layer is disposed within the laminate body between the neutral axis and the pipe outer radial surface     Viewing the structure of FIG. 3 of Gao, the bottom five layers have a symmetry in which the top and bottom sides of the sensor layer 310 each have an electrode layer 330 and an adhesive layer 320. As such, the bottom five layers, in isolation, would have a neutral axis in the center of sensor layer 310; however, since two additional layers (adhesive 321 and structural material 340 - [0024]) are provided on top, the combined seven layers would have a neutral axis above the sensor layer 310. Thus it appears that Gao teaches the aforementioned claim limitation.Youcef-Toumi explicitly teaches:
wherein the sensing device is configured for attachment so that the neutral axis does not pass through the sensor layer ([0005]-[0006], [0010], [0034]-[0035], [0039]-[0040])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the neutral axis not pass through the sensor layer, as taught by Youcef-Toumi, in the device of Gysling and Gao, to increase accuracy. The examiner notes that the limitation of “wherein the sensing device is configured for attachment to the pipe outer radial surface so that the sensor layer is disposed within the laminate body between the neutral axis and the pipe outer radial surface” is met by the combination in two ways. Firstly, Youcef-Toumi shows that the structure of FIG. 3 of Gao (specifically due to the addition of layers 340 and 321 - see comment above regarding the seven layer structure of Gao) would result in the sensor layer being disposed between the neutral axis and the pipe/conduit surface. Secondly, Youcef-Toumi teaches that the sensor layer should be either below or above the neutral axis. Thus, one of ordinary skill in the art would be left with a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).
Regarding claim 8:Gysling, Gao, and Youcef-Toumi teach all the limitations of claim 7, as mentioned above.As combined in the claim 1 rejection above, Gysling and Gao teach:
wherein the laminate body includes an inner most layer (e.g. Gao - FIG. 3, 330; also taught by Gysling - FIG. 2, 36), and the sensing device is configured for attachment to the pipe outer radial surface so that the inner most layer is contiguous with the pipe outer radial surface (e.g. Gao - [0024]; also taught by Gysling - FIG. 23, pipe surface 412a and sensors 440a-h), and the sensing device is configured so that the inner most layer is releasable from the pipe outer radial surface with the sensing device in an undamaged form (e.g. Gysling - [0045], [0107], [0109], FIG. 23)
Regarding claim 9:Gysling teaches (e.g. FIGS. 1-3, 6, and 8) an apparatus for measuring a parameter of a fluid flow passing within a pipe (14), the pipe having an outer radial surface and a circumference, the apparatus comprising:
a sensing device having a sensor array disposed within at least one laminate body having a stack of layers (e.g. FIG. 8 - [0064]), the sensor array disposed within a sensor layer of the stack of layers, the laminate body having a neutral axis (inherent), the sensor array including at least one first strain sensor (18) disposed at a first axial position, and at least one second strain sensor (19) disposed at a second axial position, which said first axial position and said second axial position are spaced apart from one another, and the at least one first strain sensor and at least one second strain sensor are both configured to produce signals representative of pressure variations of the fluid flow passing within the pipe (P1, P2 in FIG. 1 - [0047]); and
a processing unit (e.g. FIG. 1 - 24) configured to receive the signals from the at least one first strain sensor and the at least one second strain sensor sensing device, and measure the fluid flow parameter (e.g. for FIG. 1 it would be “Flow Rate”) based on the signalsGysling fails to teach:
the strain sensors are macro fiber composite (MFC) strain sensors
wherein the sensing device is configured for attachment to the pipe outer radial surface so that the sensor layer is disposed within the laminate body between the neutral axis and the pipe outer radial surfaceGao teaches:
the strain sensors are macro fiber composite (MFC) strain sensors ([0014], [0019], [0023], FIGS. 5A-5B, [0026])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the strain/pressure sensors of Gao instead of the strain/pressure sensors of Gysling to increase accuracy by selectively sensing strain/pressure associated with OD growth (e.g. Gysling - [0128]; Gao - FIG. 2B, FIG. 3, [0021]-[0022], [0027]-[0028]). Additionally/alternatively, the sensors of Gysling and the sensors of Gao are art-recognized equivalents for the purpose of sensing pressure/strain in a pipe/conduit.Gao appears to, but fails to explicitly, teach:
wherein the sensing device is configured for attachment to the pipe outer radial surface so that the sensor layer is disposed within the laminate body between the neutral axis and the pipe outer radial surface
     Viewing the structure of FIG. 3 of Gao, the bottom five layers have a symmetry in which the top and bottom sides of the sensor layer 310 each have an electrode layer 330 and an adhesive layer 320. As such, the bottom five layers, in isolation, would have a neutral axis in the center of sensor layer 310; however, since two additional layers (adhesive 321 and structural material 340 - [0024]) are provided on top, the combined seven layers would have a neutral axis above the sensor layer 310. Thus it appears that Gao teaches the aforementioned claim limitation.Youcef-Toumi explicitly teaches:
wherein the sensing device is configured for attachment so that the neutral axis does not pass through the sensor layer ([0005]-[0006], [0010], [0034]-[0035], [0039]-[0040])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the neutral axis not pass through the sensor layer, as taught by Youcef-Toumi, in the device of Gysling and Gao, to increase accuracy. The examiner notes that the limitation of “wherein the sensing device is configured for attachment to the pipe outer radial surface so that the sensor layer is disposed within the laminate body between the neutral axis and the pipe outer radial surface” is met by the combination in two ways. Firstly, Youcef-Toumi shows that the structure of FIG. 3 of Gao (specifically due to the addition of layers 340 and 321 - see comment above regarding the seven layer structure of Gao) would result in the sensor layer being disposed between the neutral axis and the pipe/conduit surface. Secondly, Youcef-Toumi teaches that the sensor layer should be either below or above the neutral axis. Thus, one of ordinary skill in the art would be left with a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).
Regarding claim 10:Gysling, Gao, and Youcef-Toumi teach all the limitations of claim 9, as mentioned above.Gysling also teaches:
wherein the sensing device includes a strap unit (418a) configured to clamp the laminate body to the pipe outer radial surface ([0107], [0109], FIG. 23)
Regarding claim 11:Gysling, Gao, and Youcef-Toumi teach all the limitations of claim 9, as mentioned above.Gysling also teaches:
wherein the sensing device includes a wrap (418a - also see [0157], [0165]) configured to hold the laminate body to the pipe outer radial surface ([0107], [0109], FIG. 23)
Regarding claim 12:Gysling, Gao, and Youcef-Toumi teach all the limitations of claim 9, as mentioned above.Gysling also teaches:
wherein the laminate body is configured to be attachable to the pipe outer radial surface ([0107], [0109], [0157], [0165], FIG. 23)
Regarding claim 13:Gysling, Gao, and Youcef-Toumi teach all the limitations of claim 9, as mentioned above.Gysling also teaches:
wherein the sensing device is configured for attachment to the pipe outer radial surface so that the at least one first MFC strain sensor and the at least one second MFC strain sensor are subjected to compressive strain ([0107], [0109], [0157], [0165], FIG. 23)
     The hose claim(s) (or other attachment devices) of Gysling (which are radially outside of the sensors in the embodiment cited) exert compressive strain. The examiner also notes that the limitation of “MFC” is met upon combination with Gao, as set forth in the claim 9 rejection above).
Regarding claim 14:Gysling, Gao, and Youcef-Toumi teach all the limitations of claim 9, as mentioned above.As combined in the claim 9 rejection above, Gysling and Gao teach:
wherein the laminate body includes an inner most layer (e.g. Gao - FIG. 3, 330; also taught by Gysling - FIG. 2, 36), and the sensing device is configured for attachment to the pipe outer radial surface so that the inner most layer is contiguous with the pipe outer radial surface (e.g. Gao - [0024]; also taught by Gysling - FIG. 23, pipe surface 412a and sensors 440a-h), and the sensing device is configured so that the inner most layer is releasable from the pipe outer radial surface with the sensing device in an undamaged form (e.g. Gysling - [0045], [0107], [0109], FIG. 23)
Regarding claim 15:Gysling, Gao, and Youcef-Toumi teach all the limitations of claim 9, as mentioned above.As combined in the claim 9 rejection above, Gao teaches:
wherein each first MFC sensor and each second MFC sensor has a first sensitivity along a first axis and a second sensitivity along a second axis, which second axis is orthogonal to the first axis, and the second sensitivity is substantially less than the first sensitivity ([0014], [0019], [0023], FIGS. 5A-5B, [0026] - note the unidirectionally aligned and parallel piezoelectric fiber structure)
     The claim limitation of “wherein the sensing device is configured for attachment to the pipe outer radial surface so that the at least one first MFC strain sensor and the at least one second MFC strain sensor each have their respective first axis substantially aligned with the circumference of the pipe” is taught by Gao and/or met by the combination of Gysling and Gao as follows. Gao explicitly teaches that the piezoelectric fibers are uniaxially aligned and parallel. Gao further teaches that the orientation of the fibers relative to the pipe/conduit are chosen based on the desired direction of strain sensing (Gao - FIG. 2B, FIG. 3, [0021]-[0022], [0027]-[0028]). Thus, Gao teaches a species in which the fibers extend in the circumferential direction. Further, Gysling explicitly teaches that all (strain) signals except those associated with OD growth should be negated ([0128]). A growth in OD is most strongly noticed by increase in circumference (i.e. 1 unit of OD increase results in pi units of circumference increase). Thus one of ordinary skill in the art, when using the piezoelectric fiber sensors of Gao instead of the sensors of Gysling, would orient the piezoelectric fibers such that they extend in the circumferential direction.
Regarding claim 18:Gysling and Gao teach all the limitations of claim 17, as mentioned above.As combined in the claim 16 rejection above, Gao teaches:
wherein sensor array is configured as a laminate body (e.g. FIG 3, [0024]) having a stack of layers, and the sensor array (also met upon combination with Gysling) is disposed within a sensor layer (FIG. 3 - 310) of the stack of layers, and the laminate body has a neutral axis (inherent);As combined in the claim 16 rejection above, Gao appears to, but fails to explicitly teach:
wherein the sensing device is configured for attachment to the pipe outer radial surface so that the sensor layer is disposed within the laminate body between the neutral axis and the pipe outer radial surface
     Viewing the structure of FIG. 3 of Gao, the bottom five layers have a symmetry in which the top and bottom sides of the sensor layer 310 each have an electrode layer 330 and an adhesive layer 320. As such, the bottom five layers, in isolation, would have a neutral axis in the center of sensor layer 310; however, since two additional layers (adhesive 321 and structural material 340 - [0024]) are provided on top, the combined seven layers would have a neutral axis above the sensor layer 310. Thus it appears that Gao teaches the aforementioned claim limitation.Youcef-Toumi explicitly teaches:
wherein the sensing device is configured for attachment so that the neutral axis does not pass through the sensor layer ([0005]-[0006], [0010], [0034]-[0035], [0039]-[0040])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the neutral axis not pass through the sensor layer, as taught by Youcef-Toumi, in the device of Gysling and Gao, to increase accuracy. The examiner notes that the limitation of “wherein the sensing device is configured for attachment to the pipe outer radial surface so that the sensor layer is disposed within the laminate body between the neutral axis and the pipe outer radial surface” is met by the combination in two ways. Firstly, Youcef-Toumi shows that the structure of FIG. 3 of Gao (specifically due to the addition of layers 340 and 321 - see comment above regarding the seven layer structure of Gao) would result in the sensor layer being disposed between the neutral axis and the pipe/conduit surface. Secondly, Youcef-Toumi teaches that the sensor layer should be either below or above the neutral axis. Thus, one of ordinary skill in the art would be left with a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143 I E).
Regarding claim 19:Gysling, Gao, and Youcef-Toumi teach all the limitations of claim 18, as mentioned above.As combined in the claim 16 rejection above, Gao teaches:
wherein each first MFC sensor and each second MFC sensor has a first sensitivity along a first axis and a second sensitivity along a second axis, which second axis is orthogonal to the first axis, and the second sensitivity is substantially less than the first sensitivity ([0014], [0019], [0023], FIGS. 5A-5B, [0026] - note the unidirectionally aligned and parallel piezoelectric fiber structure) 
    The claim limitation of “wherein the sensing device is configured for attachment to the pipe outer radial surface so that the at least one first MFC strain sensor and the at least one second MFC strain sensor each have their respective first axis substantially aligned with the circumference of the pipe” is taught by Gao and/or met by the combination of Gysling and Gao as follows. Gao explicitly teaches that the piezoelectric fibers are uniaxially aligned and parallel. Gao further teaches that the orientation of the fibers relative to the pipe/conduit are chosen based on the desired direction of strain sensing (Gao - FIG. 2B, FIG. 3, [0021]-[0022], [0027]-[0028]). Thus, Gao teaches a species in which the fibers extend in the circumferential direction. Further, Gysling explicitly teaches that all (strain) signals except those associated with OD growth should be negated ([0128]). A growth in OD is most strongly noticed by increase in circumference (i.e. 1 unit of OD increase results in pi units of circumference increase). Thus one of ordinary skill in the art, when using the piezoelectric fiber sensors of Gao instead of the sensors of Gysling, would orient the piezoelectric fibers such that they extend in the circumferential direction.
Regarding claim 20:Gysling, Gao, and Youcef-Toumi teach all the limitations of claim 19, as mentioned above.Gysling also teaches:
wherein the sensing device includes a strap unit (418a) configured to clamp the laminate body to the pipe outer radial surface ([0107], [0109], FIG. 23)
Regarding claim 21:Gysling, Gao, and Youcef-Toumi teach all the limitations of claim 20, as mentioned above.Gysling also teaches:
wherein the laminate body includes an adhesive disposed on a pipe side surface, the adhesive configured to releasably attach the laminate body to the pipe outer radial surface ([0112], [0157], [0165])
     The examiner notes that [0157] and [0165] of Gysling explicitly recites that “[f]or any of the embodiments described herein, the pressure sensors, including electrical strain gages, optical fibers and/or gratings among others as described herein, may be attached to the pipe by adhesive, glue, epoxy, tape or other suitable attachment means” (emphasis added). Thus Gysling teaches an embodiment in which both an outer hose clamp/strap and an adhesive between the sensors and pipe are used.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856